          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

ALTON MILLER                                            PLAINTIFF

v.                      No. 3:19-cv-67-DPM

KEITH BOWERS, Head Administrator,
Craighead County Detention Center; T. RAMOND,
Assistant Supervisor, Craighead County Detention
Center; CORRECT CARE SOLUTIONS GROUP;
and DOES, Supervisor, Chief Jailer               DEFENDANTS

                           JUDGMENT
     The complaint is dismissed without prejudice.



                                    D.P. Marshall Jr.
                                    United States District Judge
